NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

CARLOS E. REYES, M.D. and THOMAS         )
M. MCNEIL, M.D.,                         )
                                         )
              Appellants,                )
                                         )
v.                                       )    Case No. 2D17-1771
                                         )
HEATHER K. LYONS,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed February 28, 2018.

Appeal from the Circuit Court for
Pinellas County; Jack R. St. Arnold,
Judge.

Erik P. Bartenhagen and Dinah Stein of
Hicks, Porter, Ebenfeld & Stein, P.A.,
Miami; and Ronald H. Josepher of
Josepher & Batteese, P.A., Tampa, for
Appellants.

Kristin A. Norse and Stuart C. Markman
of Kynes, Markman & Felman, P.A.,
Tampa; and Armando T. Lauritano of
Morgan & Morgan, P.A., Tampa, for
Appellee.

PER CURIAM.


              Affirmed.
KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.




                                  -2-